DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that a trapezoid shaped cardboard support plate that is disposed atop the interior makeup plate base side of the trapezoid shaped makeup plate base; a trapezoid shaped steel makeup mixing plate on which makeup and cosmetic materials are placed, mixed, and maintained, wherein the trapezoid shaped steel makeup mixing plate is disposed atop the trapezoid shaped cardboard support plate at a raised elevation above the trapezoid shaped makeup plate base; a trapezoid shaped makeup plate lid that is configured to cover the trapezoid shaped makeup mixing plate in a closed configuration and expose the steel makeup mixing plate and any makeup and cosmetic materials placed and mixed on the steel makeup mixing plate in an open configuration.  For example, the closest reference found, Shteysel, teaches a holder for releasably holding makeup stored in metal container but does not teach a trapezoid shaped cardboard support plate that is disposed atop the interior makeup plate base side of the trapezoid shaped makeup plate base; a trapezoid shaped steel makeup mixing plate on which makeup and cosmetic materials are placed, mixed, and maintained, wherein the trapezoid shaped steel makeup mixing plate is disposed atop the trapezoid shaped cardboard support plate at a raised elevation above the trapezoid shaped makeup plate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733